PD-0953-15

         CASE    No.    09-13-00459-CR

         TRIAL    No.   13-03-03256-CR




                                                              fo)[Sf^cn,7re(ni
                                                              u   \*c=a ^=y Lb-a l'   xy (!=, i±-t&


                                                           COURT OF CR»!ALAPPFALS
            IN    THE   TEXAS       COURT
                                                                    JUL 27 2015
                         OF


                CRIMINAL      APPEALS                                                          im?H


                 AUSTIN,        TEXAS




MOTION    FOR    EXTENSION         OF   TIME   TO   FILE


 PETITION       FOR    DISCRETIONARY           REVIEW




           LONNIE       J.   JONES      Jr.                       FILED IN
                                                     COURT OF CRIMINAL APPEALS
                  (PETITIONER)

                         vs .
                                                              JUL 27 2015

            THE    STATE      OF    TEXAS                  Abel Acosta, Cierk
                   (APPELLEE)




                                        LCNNIE      J.   JONES     Jr.
                                        TDCJ    #   1889803
                                        (PRO SE)
                                          CASE    No.     09-13-00459-CR

                                      TRIAL       No.     13-03-03256-CR




LONNIE        JAMES       LONES      Jr                       §     IN THE TEXAS COURT
                                                              §
                                                              §     OF
vs.                                                           §
                                                              §     CRIMINAL APPEALS
                                                              §
THE    STATE         OF   TEXAS                               §     AUSTIN,     TEXAS



                             MOTION       FOR     EXTENSION         OF   TIME   TO   FILE

                               PETITION          FOR    DISCRETIONARY           REVIEW




TO    THE     HONORABLE         JUDGE       OF    SAID    COURT:


              NOW     COMES,     LONNIE JAMES JONES J r . , APPELLANT-PETITIONER IN THE ABOVE

STYLED      AND       NUMBERED       CAUSE,       MOVES       THIS COURT TO GRANT AN EXTENSION OF TIME

TO     FILE      A    PETITION       FOR     DISCRETIONARY           REVIEW, PURSUANT TO RULE 68.2(c) OF
THE' TEXAS           RULES OF APPELLATE PROCEDURE,                  AND FOR GOOD CAUSE SHOWS THE FOLLOW

ING:


1.)           THIS     CASE    WAS        ON APPEAL IN THE COURT OF APPEALS FOR THE NINTH (9th)
            DISTRICT.


2.)         THE JUDGEMENT WAS MADE ON JUNE 24, 2015.

3.)         THE       CASE    WAS STYLED LONNIE JAMES JONES Jr.                    vs.   THE STATE OF TEXAS,

            CASE No. 09-13-00459-CR.


4.)         NO       MOTION    FOR REHEARING -or- EN BANC CONSIDERATION WAS FILED IN THIS

            CASE.


5.)         PETITIONER REQUEST THE COURT TO GRANT A SIXTY (60) DAY TIME EXTENSION.

6.)         PETITIONER         HAS        LIMITED      ACCESS       TO   COURTS,     (LAW LIBRARY TIME), DUE
              TO OVER CROWDED FACILITY, ON-OFF ROLLING SECURITY LOCKDOWNS.


7.)           PETITIONER        IS    A     PRO     SE LITIGANT WITH LIMITED LAW SKILLS,           HAVING TO

              RELY     ON     DIALATORY -        ELECTRONIC ACCESS TO UPDATE CASE LAW -            MATERIALS

              NEEDED AND SHOULD NOT BE HELD TO THE STRINGENT STANDARDS OF A                         LICENSED

              ATTORNEY.




                                                          -   1 -
8.)     THIS    CASE      WAS    ORIGINALLY      A    THIRD       (3rd) DEGREE FELONY ENHANCED TO
        FIRST     (1st)     DEGREE,     (5 - 99), PUNISHMENT - WHERE PETITIONER SUFFERED
        FORTY (40) YEAR T.D.C J.-C.I .D. CONFINEMENT.

9.)     PETITIONER IS CURRENTLY INCARCERATED.

10.)    PETITIONER,       TO    DATE,     IS    DILIGENTLY         EXAMINING    THE APPELLANT BRIEF
        AND     ALL LOWER COURT PROCEEDINGS AND REQUIRES ADDITIONAL TIME TO SUFF

        ICIENTLY       ANALYZE       MATERIAL    CONTAINED THEREIN IN ORDER TO EFFECTIVELY

        PREPARE A MEANINGFUL PETITION IN THIS CASE.


11.)    PETITIONER        HAS    A   DOCUMENTED       HISTORY       OF   MENTAL HEALTH ILLNESS AND
        TO DATE SUFFERS FROM SUCH - ESSENTIALLY REQUIRES EXTRA TIME TO PERFECT

        A   PETITION FOR DISCRETIONARY REVIEW.


12.)    PETITIONER'S DISCRETIONARY REVIEW IS PRESENTLY DUE ON JULY 24, 2015.

13.)    PETITIONER        RESPECTFULLY      REQUEST         AN    EXTENSION    OF   TIME TO FILE HIS
        PETITION     FOR DISCRETIONARY REVIEW OF SIXTY (60) DAYS FROM THE PRESENT
        DUE DATE OF JULY 24, 2015.



        WHEREFORE PREMISES CONSIDERED,                PETITIONER PRAYS THAT THE COURT GRANTS

THIS MOTION FOR EXTENSION OF TIME TO FILE A PETITION FOR DISCRETIONARY REVIEW,

AND FOR SUCH OTHER -and/or- FURTHER RELIEF/'AS THE COURT DEEM APPROPRIATE.

                                                           RESPECTFULLY SUBMITTED,




                                                           LONNIE JAMESJONES Jr.
                                                           TDCJ # 1889803
                                                           H.H.   COFFIELD UNIT
                                                           2661 FM 2054
                                                           TENNESSEE COLONY, TEXAS
                                                                                75884-5000




                                                -    2 -
                                     CERTIFICATE           OF   SERVICE



             I,     LONNIE       JAMES        JONES        Jr.,        TDCJ        #    1889803,        PRESENTLY

CONFINED           IN    THE     TEXAS        DEPARTMENT          OF    CRIMINAL          JUSTICE        -    C.I.D.

AT     THE        H.H.     COFFIELD       UNIT        IN     ANDERSON          COUNTY,          DECLARE UNDER

THE     PENALTY          OF    PERJURY    AND    CERTIFY          THAT A       TRUE       AND    CORRECT           COPY

(TOTALING           3 pages) OF THE ENCLOSED INSTRUMENT,                                 MOTION FOR EXTEN
SION        OF     TIME,       WAS   PLACED       IN        THE PRISON             LEGAL       MAILING        SYSTEM

ON     JULY        23,     2015,     TO FORWARD via U.S.P.S.                           FIRST CLASS POSTAGE

TO: TEXAS COURT OF CRIMINAL APPEALS,                              ATTN:       "ABEL ACOSTA"              (CLERK),
P.O.    BOX 12308,            CAPITOL STATION,             AUSTIN,          TEXAS 78711-2308.




                                                                       LONNIE          JAWK     JONES        Jr.
                                                                       TDCJ    #       1889803
                                                                       H.H.    COFFIELD          UNIT
                                                                       2661 FM 2054               '''
                                                                       TENNESSEE          COLONY,        TEXAS
                                                                                                               75884-5000




                                      UNSWORN         DECLARATION



             I,     LONNIE       JAMES        JONES        Jr.,    AM THE PETITIONER                    AND    BEING

PRESENTLY           INCARCERATED         IN    THE TEXAS DEPARTMENT OF                         CRIMINAL JUST

ICE     -        C.I.D.,       DECLARE UNDER          PENALTY          OF   PERJURY          THAT,      ACCORDING

TO     MY        BELIEF,       THE   FACTS STATED            IN THE ABOVE AND FOREGOING ARE

TRUE    AND       CORRECT.


SIGNED ON JULY 23, 2015.                                                ,                ,       __     .


                                                                       LONNIE          JAMES    JONES        Jr.
                                                                       TDCJ    #       1889803
                                                                       (PRO SE)